677 S.E.2d 846 (2009)
STATE
v.
James Ray LITTLE, III.
No. 221A09.
Supreme Court of North Carolina.
May 29, 2009.
Paul M. Green, Durham, for Little.
James R. O'Neill, Assistant District Attorney, Thomas J. Keith, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 28th day of May 2009 by Defendant for Extension of Time to Serve Proposed Record on Appeal:
"Motion Allowed. Defendant shall have up to and including the 31st day of July 2009 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 29th day of May 2009."